COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  HECTOR MANUEL PABON,                           §               No. 08-18-00152-CR

                             Appellant,          §                 Appeal from the

  v.                                             §           County Criminal Court No.2

  THE STATE OF TEXAS,                            §             of El Paso County, Texas

                             State.              §               (TC# 20160C10508)

                                                 §

                                           ORDER

       The Court GRANTS the State’s third motion for extension of time within which to file the

brief until July 20, 2019. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE STATE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jaime Esparza, the State’s attorney, prepare the

State’s brief and forward the same to this Court on or before July 20, 2019.


       IT IS SO ORDERED this 5th day of June, 2019.


                                      PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.